 


109 HR 222 IH: Human Cloning Research Prohibition Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 222 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Stearns introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the expenditure of Federal funds to conduct or support research on the cloning of humans, and to express the sense of the Congress that other countries should establish substantially equivalent restrictions. 
 
 
1.Short titleThis Act may be cited as the Human Cloning Research Prohibition Act.  
2.Prohibition against expenditure of Federal funds for research on cloning humans 
(a)ProhibitionNone of the funds made available in any Federal law may be obligated or expended to conduct or support any project of research that includes the use of human somatic cell nuclear transfer technology to produce an oocyte that is undergoing cell division toward development of a fetus. 
(b)DefinitionsFor purposes of this section— 
(1)the term human somatic cell nuclear transfer means transferring the nucleus of a human somatic cell into an oocyte from which the nucleus has been removed or rendered inert; and 
(2)the term somatic cell means a cell of an embryo, fetus, child, or adult which is not and will not become a sperm or egg cell. 
3.ReviewThe Director of the National Science Foundation shall enter into an agreement with the National Research Council for a review of the implementation of this Act. Not later than 5 years after the date of the enactment of this Act, the Director shall transmit to the Congress a report containing the results of that review, including the conclusions of the National Research Council on— 
(1)the impact that the implementation of this Act has had on research; and 
(2)recommendations for any appropriate changes to this Act. 
4.Protected scientific researchNothing in this Act shall restrict other areas of scientific research not specifically prohibited by this Act, including important and promising work that involves— 
(1)the use of somatic cell nuclear transfer or other cloning technologies to clone molecules, DNA, cells other than human embryo cells, or tissues; or 
(2)the use of somatic cell nuclear transfer techniques to create animals other than humans. 
5.Sense of Congress regarding international prohibitionIt is the sense of the Congress that each foreign country should establish a prohibition substantially equivalent to the prohibition established in section 2(a). 
 
